Citation Nr: 0828346	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-26 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), rated as 30 percent 
disabling prior to October 13, 2006, and as 50 percent 
disabling as of October 13, 2006.  

2.  Entitlement to an increased disability rating for 
diabetes mellitus, Type II, currently rated as 20 percent 
disabling. 

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin disorder.

4.  Entitlement to service connection for epilepsy.

5.  Entitlement to service connection for painful tingling in 
the feet and legs.

6.  Entitlement to service connection for heart disability.



REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from July 1969 to April 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA ) Regional Office in Newark, New Jersey.  


FINDING OF FACT

The veteran's representative was not afforded an appropriate 
opportunity to submit argument in support of the appeal 
before the Board entered its June 20, 2008, decision and 
remand in this case.


CONCLUSION OF LAW

The Board failed to provide the veteran due process of law 
before entering its decision and remand of June 20, 2008.  
38 C.F.R. § 20.904 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

When this cases was before the Board in June 2008, it was 
decided in part and remanded in part.  In July 2008, the 
veteran's representative filed a motion for the Board to 
vacate the June 2008 decision and remand because The American 
Legion had not had a sufficient opportunity to submit 
argument in support of the appeal.  Following its review of 
the record, the Board agrees that the representative was not 
provided an appropriate opportunity to submit argument in 
support of the appeal.  

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R.  20.904 (2005).  In the case at hand, 
the Board concludes that the veteran was denied due process 
because of the Board's failure to afford his representative 
an appropriate opportunity to submit argument.  

Accordingly, a vacate of the Board's decision is warranted.  
The veteran's appeal will be referred for de novo 
consideration by another member of the Board.  That decision 
will be entered as if the decision of June 20, 2008, had 
never been issued.


ORDER

The Board's June 20, 2008, decision and remand are vacated.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



